        CASE 0:20-cr-00101-DWF-DTS Doc. 46 Filed 10/08/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


United States of America,                       Case No. 20-cr-101 (DWF/DTS)

                Plaintiff,
                                                ORDER
v.

Lyle Nierenz,

                Defendant.


      The Court, being duly advised in the premises, upon all the files, records, and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED THAT:

      1.    The United States’ Motion for discovery [Docket No. 14] is GRANTED.

Nierenz shall comply with Rules 16(b), 12.1, 12.2, 12.3, and 26.2 of the Federal Rules of

Criminal Procedure.

      2.    Nierenz’s Motion for pretrial disclosure of 404 evidence (“bad acts” evidence)

[Docket No. 30] is GRANTED. The United States shall disclose Rule 404(b) evidence no

later than two weeks before trial or upon learning of the existence of the evidence,

whichever occurs later. This disclosure obligation is limited to information encompassed

by Rule 404(b) and does not include acts intrinsic to the charged offense.

      3.    Nierenz’s Motion for Giglio discovery and to compel production of Brady

materials [Docket No. 33] is GRANTED consistent with the requirements of Brady v.

Maryland, 373 U.S. 83 (1963) and its progeny. Within 10 days of the date of this order the

United States must disclose all Brady and Giglio information in its possession or of which

it has become aware as of the date of this order and must promptly supplement its
        CASE 0:20-cr-00101-DWF-DTS Doc. 46 Filed 10/08/20 Page 2 of 2




disclosure upon receipt of any additional Brady and Giglio information not previously

disclosed.

       4.    Nierenz’s Motion for discovery [Docket No. 34] is GRANTED IN PART. The

United States shall continue to comply with its discovery obligations under the Federal

Rules of Criminal Procedure and applicable case law. To the extent that Nierenz’s motion

seeks discovery beyond what Rule 16 requires, his motion is DENIED.

       5.    Nierenz’s Motion for early disclosure of Jencks Act material [Docket No. 35]

is DENIED. Based on the United States’ prior representations to this Court, the Court

understands the United States will voluntarily disclose all Jencks Act material no later

than three days before trial.

       6.    Nierenz’s Motion for discovery of experts [Docket No. 36] is GRANTED. The

parties shall make expert disclosures no later than three weeks before trial.




Dated: October 8, 2020                                 _s/ David T. Schultz__________
                                                       DAVID T. SCHULTZ
                                                       United States Magistrate Judge




                                            2
